                              1                                    UNITED STATES DISTRICT COURT

                              2                   NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION

                              3

                              4 STATE OF CALIFORNIA, et al.,                     Case No. 4:18-cv-00521-HSG

                              5                    Plaintiffs,                   Case No. 4:18-cv-00524-HSG

                              6            vs.                                   ORDER GRANTING MOTION TO
                                                                                 WITHDRAW AS COUNSEL BY
                              7 U.S. BUREAU OF LAND MANAGEMENT,                  DONALD SOBELMAN
                                et al.,
                              8
                                           Defendants.                           Judge Assigned: Hon. Haywood S. Gilliam, Jr.
                              9
                                                                                 Action Filed:        January 24, 2018
                           10 SIERRA CLUB, et al.,

                           11                      Plaintiffs,
                           12              vs.
                           13 RYAN ZINKE, et al.,

                           14                      Defendants.
                           15

                           16              The Court hereby GRANTS Donald Sobelman’s Motion to Withdraw as counsel for
                           17 Intervenor Defendant State of Wyoming.

                           18

                           19 IT IS SO ORDERED.

                           20 DATED: 12/9/2019                                ________________________________
                                                                              HON. HAYWOOD S. GILLIAM, JR.
                           21                                                 UNITED STATES DISTRICT COURT JUDGE
                           22

                           23

                           24

                           25

                           26

                           27

                           28
                                   ORDER                                                                           37994\12830276.1
   Farella Braun + Martel LLP
                           th
235 Montgomery Street, 17 Floor                                                  1
 San Francisco, California 94104
         (415) 954-4400
                                   Case No. 4:18-cv-00521-HSG (related) and
                                   Case No. 4:18-cv-00524-HSG (related)
